As filed with the U.S. Securities and Exchange Commission on August 19, 2013 File Nos.333-84797 and 811-09525 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.29 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.29 x RYDEX DYNAMIC FUNDS (Exact Name of Registrant as Specified in Charter) 805 King Farm Boulevard Suite 600 Rockville, Maryland 20850 (Address of Principal Executive Offices) (Zip Code) (301) 296-5100 (Registrant’s Telephone Number, including Area Code) The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 County of New Castle (Name and Address of Agent for Service) Copies to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC20006 Amy J. Lee Guggenheim Investments One Security Place Topeka, KS 66636-0001 It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ On (date) pursuant to paragraph (b)(1)(v) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ On (date) pursuant to paragraph (a)(1) of Rule 485 ¨ ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 On (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 29 relates to H-Class Shares, A-Class Shares, and C-Class Shares of each series of Rydex Dynamic Funds (the “Funds”). The purpose of this filing is to file risk/return summary information for the Funds in interactive data format. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.29 to Registration Statement 333-84797to be signed on its behalf by the undersigned, duly authorized, in the City of Rockville, State of Maryland on this 19th day of August, 2013. Rydex Dynamic Funds /s/ Donald C. Cacciapaglia* Donald C. Cacciapaglia President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.29 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Donald C. Cacciapaglia* Member of the Board of Trustees August 19, 2013 Donald C. Cacciapaglia /s/ J. Kenneth Dalton* Member of the Board of Trustees August 19, 2013 J. Kenneth Dalton /s/ John O. Demaret* Member of the Board of Trustees August 19, 2013 John O. Demaret /s/ Patrick T. McCarville* Member of the Board of Trustees August 19, 2013 Patrick T. McCarville /s/ Roger Somers* Member of the Board of Trustees August 19, 2013 Roger Somers /s/ Corey A. Colehour* Member of the Board of Trustees August 19, 2013 Corey A. Colehour /s/ Werner E. Keller* Member of the Board of Trustees August 19, 2013 Werner E. Keller /s/ Thomas F. Lydon* Member of the Board of Trustees August 19, 2013 Thomas F. Lydon /s/ Nikolaos Bonos Vice President and Treasurer August 19, 2013 Nikolaos Bonos /s/ Nikolaos Bonos *Nikolaos Bonos *Attorney-in-Fact, pursuant to power of attorney EXHIBIT INDEX Exhibit NumberDescription EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Labels Linkbase EX-101.PREXBRL Taxomony Extension Presentation Linkbase
